Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-9 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations set forth in independent Claims 1, 3, and 5 regarding a diesel engine and associated method that includes a secondary piston resting on the spring with substantially constant spring force adapted such that introduced air mass is compressed to a predetermined pressure at an end of a compression stroke, wherein the predetermined pressure is substantially equal when said secondary piston is in said upper/outer position and in said lower/inner position, in combination with the remaining limitations set forth respectively in Claims 1, 3, and 5, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Azevedo (U.S. Patent Publ’n No. 2017/0130656) discloses providing a variable compression ratio in a diesel engine (see Abstract), wherein a combustion chamber (28) is formed substantially by a piston bowl (50) in a main piston (22), and wherein the diesel engine includes a secondary piston (34) being displaceable against spring action between an upper/outer position which provides minimal volume of the combustion chamber (see Figure 2) and a lower/inner position which provides maximum volume of the combustion chamber (see Figure 3), or in a position therebetween depending on introduced air mass before a compression stroke (see paragraph [0033]).  
Neither Azevedo nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest a secondary piston resting on the spring with substantially constant spring force adapted such that introduced air mass is compressed to a predetermined pressure at an end of a compression stroke.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747